EXHIBIT 32.1CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICERPURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002I, Zhou Gui Bin, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Resort Savers, Inc. on Form 10-Q for the period ended July 31, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Resort Savers, Inc. at the dates and for the periods indicated. Date: September 14, 2016By:/s/ Zhou Gui BinZhou Gui BinChief Executive OfficerI, Zhou Wei, certify, as of the dates hereof, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Resort Savers, Inc. on Form 10-Q for the period endedJuly 31, 2016 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Resort Savers, Inc. at the dates and for the periods indicated. Date: September 14, 2016By:/s/ Zhou WeiZhou WeiChief Financial Officer
